DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ pre-appeal, filed on 11/09/2021, is acknowledged. This OC is follow up for the Pre-Brief Appeal decision mailed on 12/24/2021.
Election/Restrictions
Claim 12 is allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A1 to A4 and B1-B2, as set forth in the Office action mailed on 08/13/2018, is hereby withdrawn and claim 15 hereby rejoined (except the examiner’ amendment to correct antecedent issue) and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Claim 1, line 36, after “support ribs” has been inserted with -- fixedly attached to a bottom of the frame --.
Claim 20, line 33, after “support ribs” has been inserted with -- fixedly attached to a bottom of the frame --.
Claim 15, line 1, “claim 14” has been replaced with -- claim 13 --.

Authorization for this examiner’s amendment was given in a telephone interview with James A. Walker on 12/15/2021.

Allowable Subject Matter
Claims 1-13, 15, 18-30, and 33-35 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
	The prior arts of records, US 20170081758 teaches support bars 110 and 120 supported by limiting plates 180 but not connected to frame 102 or mask holder 155. JP 2014201832 teaches tension member sliding up and down at the inner edge of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KEATH T CHEN/Primary Examiner, Art Unit 1716